[Cite as McBride v. Parker, 2012-Ohio-2522.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



JEFFREY S. McBRIDE                                JUDGES:
                                                  Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellant                       Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 11 CA 122
RANDY J. PARKER

        Defendant-Appellee                        OPINION




CHARACTER OF PROCEEDING:                       Civil Appeal from the Court of Common
                                               Pleas, Case No. 11 CV 41


JUDGMENT:                                      Reversed and Remanded



DATE OF JUDGMENT ENTRY:                        May 30, 2012



APPEARANCES:

For Plaintiff-Appellant                        For Defendant-Appellee

WILLIAM TRAVIS McINTYRE                        MARK LANDES
BROWN, BEMILLER, MURRAY,                       MATTHEW S. TEETOR
McINTYRE & HARING, LLP                         ISAAC, BRANT, LEDMAN & TEETOR
24 West Third Street, Suite 206                250 East Broad Street, Suite 900
Mansfield, Ohio 44902                          Columbus, Ohio 43215
Richland County, Case No. 11 CA 122                                                    2

Wise, J.

       {¶1}   Appellant Jeffrey S. McBride appeals the December 15, 2011, decision of

the Richland County Court of Common Pleas granting Appellee Randy J. Parker’s

Motion for Judgment on the Pleadings/Motion to Dismiss..

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Plaintiff-Appellant Jeffrey S. McBride is a sergeant with the Richland

County Sheriff’s Office (RCSO), having been employed there for many years. McBride

was assigned to investigate complaints of child abuse including child sexual abuse on

behalf of the Sheriff’s Office and Richland County Children’s Services (RCCS).

McBride’s office was located at the RCCS building. McBride, was not, however, an

employee of RCCS, but operated pursuant to a contract between the RCSO and RCCS.

       {¶3}   During the time that McBride was assigned to the investigative position, he

came under investigation himself by the RCSO for alleged wrongdoing.

       {¶4}   After learning of the Sheriff's investigation, Defendant-Appellee Randy J.

Parker, the Executive Director of RCCS, requested that the Sheriff assign a different

deputy to the duty of investigating child abuse allegations. This request was made in

writing by way of a letter from Parker to the RCSO.

       {¶5}   The Sheriff assigned a new deputy to the investigatory role and re-

assigned McBride to road patrol duties. McBride remained employed with the RCSO

during all times relevant to this appeal.

       {¶6}   As a result of such re-assignment, McBride filed a Complaint with

Richland County Court of Common Pleas, alleging that Randy Parker defamed him and

tortiously interfered with his employment contract.
Richland County, Case No. 11 CA 122                                                       3


       {¶7}   In said Complaint, Appellant McBride alleged that Parker published

statements that McBride was a disruptive influence on Children Services; that he had

inappropriate discussions with Children Services staff; that he was “sloughing” off; and

that he was guilty of other dishonest conduct.

       {¶8}   Thereafter, McBride was relieved of his duties at Children's Services and

alleged that he lost compensation as a result of the intentional, willful and malicious acts

of Parker.

       {¶9}   On July 21, 2011, Appellee Parker filed a Motion for Judgment on the

Pleadings and to Dismiss McBride's Complaint.

       {¶10} By Judgment Entry filed December 15, 2011, the trial court granted

Appellee Parker’s motion, determining Parker was entitled to immunity pursuant to R.C.

§2744.03(A)(6).

       {¶11} Appellant now appeals, assigning the following errors for review:

                                  ASSIGNMENTS OF ERROR

       {¶12} “I. THE TRIAL COURT ERRED IN GRANTING PARKER’S MOTION FOR

JUDGMENT ON THE PLEADINGS IN THE FACE OF A DETAILED COMPLAINT

SPECIFICALLY SETTING FORTH ALL OF THE ELEMENTS OF A DEFAMATION

CLAIM AND A CLAIM FOR TORTIOUS INTERFERENCE WITH CONTRACT.”

                                                 I.

       {¶13} In his sole Assignment of Error, Appellant argues that the trial court erred

in granting Appellee’s motion for judgment on the pleadings. We agree.
Richland County, Case No. 11 CA 122                                                     4


        {¶14} In the instant case, Appellee filed his motion for judgment on the pleadings

and to dismiss Appellant’s complaint pursuant to Civ.R. 12(C), which states in pertinent

part:

        {¶15} “Motion for judgment on the pleadings. After the pleadings are closed but

within such time as to not delay the trial, any party may move for judgment on the

pleadings.”

        {¶16} When a motion for judgment on the pleadings is made, the non-moving

party is entitled to have all material allegations in the pleadings, with all reasonable

inference to be drawn therefrom, construed in the non-moving party's favor as true.

Master v. Shriner (October 18, 1985), Lucas App. No. L-85-011, citing Peterson v.

Teodosio (1973), 34 Ohio St.2d 161, 297 N.E.2d 113.

        {¶17} As stated by this Court in Estate of Heath v. Grange Mutual Casualty

Company, Delaware App. No. 02CAE05023, 2002–Ohio–5494, ¶ 8–9:

        {¶18} “The standard of review of the grant of a motion for judgment on the

pleadings is the same as the standard of review for a Civ.R. 12(B)(6) Motion. As the

reviewing court, our review of a dismissal of a complaint based upon a judgment on the

pleadings requires us to independently review the complaint and determine if the

dismissal was appropriate. Rich v. Erie County Department of Human Resources

(1995), 106 Ohio App.3d 88, 91, 665 N.E.2d 278. Judgment on the pleadings may be

granted where no material factual issue exists. However, it is axiomatic that a motion for

judgment on the pleadings is restricted solely to the allegations contained in those

pleadings. Flanagan v. Williams (1993), 87 Ohio App.3d 768, 623 N.E.2d 185. See,
Richland County, Case No. 11 CA 122                                                       5

also, Nelson v. Pleasant (1991), 73 Ohio App.3d 479, 481, 597 N.E.2d 1137; Barilatz v.

Luke (Dec. 7, 1995), Cuyahoga App. No. 68304, unreported, 1995 WL 723294.

       {¶19} “Judgment on the pleadings may be granted where no material factual

issue exists and the moving party is entitled to judgment as a matter of law.

Determination of the motion is restricted to the allegations of the pleadings with all

reasonable inferences construed in the nonmovant's favor.” Schweizer v. Riverside

Methodist Hosps. (1996), 108 Ohio App.3d 539, 671 N.E.2d 312, citing Bennett v. Ohio

Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 573 N.E.2d 633. See also Peterson

v. Teodosio (1973), 34 Ohio St.2d 161, 63 O.O.2d 262, 297 N.E.2d 113, and Whaley v.

Franklin Cty. Bd. of Commrs. (2001), 92 Ohio St.3d 574, 752 N.E.2d 267. Civ.R. 12(C)

permits consideration of the complaint and answer. “Under Civ.R. 12(C), dismissal is

appropriate where a court (1) construes the material allegations in the complaint, with all

reasonable inferences to be drawn therefrom, in favor of the nonmoving party as true,

and (2) finds beyond doubt, that the plaintiff could prove no set of facts in support of his

claim that would entitle him to relief. Thus, Civ.R. 12(C) requires a determination that no

material factual issues exist and that the movant is entitled to judgment as a matter of

law.” State ex rel. Midwest Pride IV, Inc. v. Pontious (1996), 75 Ohio St.3d 565, 664

N.E.2d 931, citing Burnside v. Leimbach (1991), 71 Ohio App.3d 399, 594 N.E.2d 60,

and Lin v. Gatehouse Constr. Co. (1992), 84 Ohio App.3d 96, 616 N.E.2d 519.

       {¶20} “A reviewing court need not defer to the trial court's decision in such

cases. Id. A motion for a judgment on the pleadings, pursuant to Civ.R. 12(C), presents

only questions of law. Peterson v. Teodosio (1973), 34 Ohio St.2d 161, 165–166, 297

N.E.2d 113. The determination of a motion under Civ.R. 12(C) is restricted solely to the
Richland County, Case No. 11 CA 122                                                        6


allegations in the pleadings and the nonmoving party is entitled to have all material

allegations in the complaint, with all reasonable inferences to be drawn therefrom,

construed in her favor. Id.”

       {¶21} In the instant case, Appellant raises claims of defamation and tortious

interference with contract.

       {¶22} Appellee argues that at all times relevant, as the Executive Director of

Richland County Children’s Services, he was an employee of a political subdivision and

that he is entitled to statutory immunity under R.C. Chapter 2744, the Political

Subdivision Tort Liability Act.

                                  Political Subdivision Immunity

       {¶23} R.C. Chapter 2744 sets forth a three-tiered analysis for determining

whether a political subdivision is immune from liability. Duff v. Coshocton Cty. Bd. of

Commrs., 5th Dist. No. 03–CA–019, 2004-Ohio-3713, 2004 WL 1563404, citing Cater v.

Cleveland (1998), 83 Ohio St.3d 24, 697 N.E.2d 610; Carpenter v. Scherer–Mountain

Ins. Agency (1999), 135 Ohio App.3d 316, 733 N.E.2d 1196. Generally, political

subdivisions are immune from civil liability. R.C. 2744.02(A). However, if one of the

exceptions outlined in R.C. 2744.02(B) is applicable, a political subdivision may be

subject to civil liability. An employee of a political subdivision, while being entitled to a

general grant of immunity, may also be held civilly liable if one of the circumstances

outlined in R.C. 2744.03(A)(6) applies.

                         Political Subdivision Employee Immunity

       {¶24} Immunity is extended to claims against individual employees of political

subdivisions. Instead of employing R.C. 2744.02, a court must utilize R.C.
Richland County, Case No. 11 CA 122                                                    7


2744.03(A)(6) for claims against individual employees. Under R.C. 2744.03(A)(6), an

employee of a political subdivision is immune from liability unless: (1) the employee's

acts or omissions are manifestly outside the scope of the employee's employment or

official responsibilities; (2) the employee's acts or omissions were malicious, in bad

faith, or wanton or reckless; or (3) liability is expressly imposed on the employee by a

section of the Revised Code.”

      {¶25} Here, Appellant’s Complaint identifies Appellee as the Executive Director

of Richland County Children’s Services, an employee of a political subdivision who is

entitled to immunity unless one of the exceptions listed above applies.

      {¶26} Upon review of Appellant’s complaint, we find that as part of his

defamation claim, Appellant asserted that Appellee acted “willfully and/or with actual

malice.” The Complaint also contained allegations that Appellee published statements

that Appellant was a disruptive influence on Children Services; that he had

inappropriate discussions with Children Services staff; that he was “sloughing” off; and

that he was guilty of other dishonest conduct.

      {¶27} In Ohio, under the rules of notice pleading, Civ.R. 8(A)(1) requires only “a

short and plain statement of the claim showing that the party is entitled to relief.” See

also Holzman v. Fifth Third Bank, N.A., 1st Dist. No. C–980546, 1999 WL 252715, *1

(Apr. 30, 1999).

      {¶28} Based on the averments contained in Appellant's complaint, and

construing the allegations most strongly in Appellant’s favor, we find that Appellant has

alleged sufficient facts which, if proven, could overcome the immunity of Appellee.
Richland County, Case No. 11 CA 122                                                8


      {¶29} We therefore find the trial court erred in granting Appellee's motion for

judgment on the pleadings.

      {¶30} Appellant’s sole Assignment of Error is sustained.

      {¶31} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is reversed and this matter is remanded to the trial court for

proceedings consistent with the law and this opinion.


By: Wise, J.

Delaney, P. J., and

Hoffman, J., concur.



                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                 JUDGES
JWW/d 0515
Richland County, Case No. 11 CA 122                                           9


           IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




JEFFREY S. McBRIDE                          :
                                            :
       Plaintiff-Appellant                  :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
RANDY J. PARKER                             :
                                            :
       Defendant-Appellee                   :         Case No. 11 CA 122




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of common Pleas of Richland County, Ohio, is reversed and

remanded for further proceedings consistent with this opinion.

       Costs assessed to Appellee.




                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                 JUDGES